EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Joseph A. Rhoa, on June 2, 2022.  The application has been amended as follows.
In claim 1, at line 27, please change “a second user input” to --a user input--.
In claim 1, at lines 30-31, please change “the second user input;” to --the user input;--.
In claim 10, at line 27, please change “a second user input” to --a user input--.
In claim 10, at line 30, please change “the second user input;” to --the user input;--.
In claim 16, at line 19, please change “a second user input” to --a user input--.
In claim 16, at line 22, please change “the second user input;” to --the user input;--.
In claim 18, at line 4, please change “the predetermined parameter, which not recorded, to the” to --the predetermined parameter that is not recorded to the”.


Reasons for Allowance
Claims 1-6, 8-13, 15-18 and 20 are allowed.  The following is an Examiner’s statement of reasons for allowance.
Regarding independent claims 1, 10 and 16, it is well-known in the art to employ a device to sense and record user parameters.  For example, the prior art (i.e. U.S. Patent Application Publication No. 2018/0144100 to Chalas et al.) teaches a device that automatically obtains, each time the device recognizes a predefined event, a plurality of parameters that are received from a plurality of sensors and that are associated with user information.  The prior art further teaches automatically sensing and recording sleep parameters such as a sleep time of a user (see e.g. U.S. Patent Nos. 10,426,399 and 10,265,013 to Kayyali et al. and Lim, respectively, and U.S. Patent Application Publication No. 2016/0157780 to Rimminen et al.).  Moreover, the prior art also teaches prompting a user to input a parameter in response to recognizing a predefined event (see the U.S. Patent Application Publication to Chalas), teaches notifying a user by providing an object on a touchscreen display that is selectable to display a message (see e.g. U.S. Patent Application Publication No. 2016/0062540 to Yang et al.), and teaches enabling a user to record medical parameters using a microphone, whereby the user’s voice input is sent to a server for processing (see e.g. U.S. Patent No. 10,388,282 to Chong et al.).  The prior art further teaches notifying a user if sensors are unable to obtain user parameters (see e.g. the U.S. Patent to Kayyali et al. and U.S. Patent No. 10,595,726 to Cronin et al.).  The prior art, however, does not teach or suggest the combination of such features like claimed; the prior art does not teach or suggest, in conjunction with the other claimed features, recording a plurality of parameters received from a plurality of sensors into an application automatically each time a predefined event occurs, wherein the plurality of parameters includes a sleep time parameter, and in response to recognizing that one of the plurality of parameters has not been automatically recorded into the application in response to the event, indicating to the user that the predetermined parameter is not automatically recorded such that the user is enabled to input the lacking parameter via voice input and/or touchscreen input like claimed.
Claims 2-6, 8 and 9 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 2-6, 8 and 9 are considered allowable for the above reasons by which claim 1 is allowed.  Similarly, claims 11-13 and 15 depend from claim 10 and thus include all of the limitations of claim 10, and are therefore allowed for the above reasons by which claim 10 is allowed.  Moreover, claims 17, 18 and 20 depend from claim 16 and consequently include all of the limitations of claim 16, and are therefore allowed for the above reasons by which claim 16 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  Particularly, as noted above, the U.S. Patents to Kayyali et al. and Lim cited therein and the U.S. Patent Application Publication to Rimminen et al. cited therein teach automatically sensing and recording sleep parameters such as a sleep time of a user.  As further noted above, the U.S. Patent to Cronin et al. cited therein teaches notifying a user if sensors are unable to obtain user parameters.  The U.S. Patent Application Publication to Zasowski et al. cited therein teaches identifying lacking medical information, and querying a user for it.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BTB/
6/4/2022


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173